UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6525


1STARR DALTON,

                  Petitioner - Appellant,

             v.

JIM RUBENSTEIN, Warden,

                  Respondent - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, Senior
District Judge. (1:08-cv-00901)


Submitted:    July 30, 2009                 Decided:   August 5, 2009


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


1Starr Dalton, Appellant Pro Se. Dawn Ellen Warfield, Deputy
Attorney General, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             1Starr       Dalton    seeks       to    appeal     the     district     court’s

order accepting the recommendation of the magistrate judge and

dismissing his 28 U.S.C. § 2254 (2006) petition.                              The order is

not   appealable        unless     a    circuit       justice       or   judge      issues   a

certificate of appealability.                 28 U.S.C. § 2253(c)(1) (2006).                  A

certificate        of     appealability             will     not     issue        absent     “a

substantial showing of the denial of a constitutional right.”

28    U.S.C.     § 2253(c)(2)          (2006).         A    prisoner       satisfies       this

standard    by     demonstrating         that       reasonable      jurists       would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling      by     the      district          court         is     likewise       debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84   (4th      Cir.    2001).        We    have    independently          reviewed      the

record   and      conclude       that    Dalton       has    not    made    the     requisite

showing.         Accordingly, we deny a certificate of appealability

and dismiss the appeal.                We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before      the    court       and    argument       would     not    aid   the

decisional process.

                                                                                    DISMISSED



                                               2